Case 2:16-bk-26833-VZ   Doc 135 Filed 01/30/20 Entered 01/31/20 16:40:15   Desc
                         Main Document     Page 1 of 6
Case 2:16-bk-26833-VZ   Doc 135 Filed 01/30/20 Entered 01/31/20 16:40:15   Desc
                         Main Document     Page 2 of 6
Case 2:16-bk-26833-VZ   Doc 135 Filed 01/30/20 Entered 01/31/20 16:40:15   Desc
                         Main Document     Page 3 of 6
Case 2:16-bk-26833-VZ   Doc 135 Filed 01/30/20 Entered 01/31/20 16:40:15   Desc
                         Main Document     Page 4 of 6
Case 2:16-bk-26833-VZ   Doc 135 Filed 01/30/20 Entered 01/31/20 16:40:15   Desc
                         Main Document     Page 5 of 6
Case 2:16-bk-26833-VZ   Doc 135 Filed 01/30/20 Entered 01/31/20 16:40:15   Desc
                         Main Document     Page 6 of 6
